
	

114 HR 4232 IH: Ratepayer Fairness Act of 2015
U.S. House of Representatives
2015-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4232
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2015
			Mr. Pompeo introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of 1978 to provide for the consideration by
			 State regulatory authorities and nonregulated electric utilities of
			 whether subsidies should be provided for the deployment, construction,
			 maintenance, or operation of a customer-side technology.
	
	
 1.Short titleThis Act may be cited as the Ratepayer Fairness Act of 2015. 2.Cross-Subsidization of Customer-Side Technology (a)Consideration of impact from cross-Subsidization of customer-Side technologySection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
				
					(20)Consideration of impact from cross-subsidization of customer-side technology
 (A)Definition of customer-side technologyIn this paragraph, the term customer-side technology means a device connected to the electricity distribution system— (i)at, or on the customer side of, the meter; or
 (ii)that, if owned or operated by, or on behalf of, an electric utility, would otherwise be at, or on the customer side of, the meter.
 (B)ConsiderationEach State regulatory authority (with respect to each electric utility for which it has ratemaking authority) and each nonregulated electric utility shall consider, to the extent a State regulatory authority or nonregulated electric utility allows rates charged by any electric utility to include any cost, fee, or charge that directly or indirectly subsidizes the deployment, construction, maintenance, or operation of customer-side technology, whether subsidizing the deployment, construction, maintenance, or operation of a customer-side technology would—
 (i)result in benefits predominately enjoyed by only the users of the customer-side technology; (ii)shift costs of a customer-side technology to electricity consumers that do not use the customer-side technology, particularly in cases in which disparate economic or resource conditions exist among the electricity consumers cross-subsidizing the customer-side technology;
 (iii)negatively affect resource utilization, fuel diversity, grid reliability, or grid security; (iv)provide any unfair competitive advantage to market the customer-side technology, including an analysis of whether the State regulatory authority or other State authority has uncovered any fraudulent customer-side technology marketing practices within the State; and
 (v)be necessary to fulfill an obligation to serve electric consumers. (C)Public noticeAt least 90 days before the date on which a State regulatory authority or nonregulated electric utility holds a proceeding that would consider the cross-subsidization of a customer-side technology, the State regulatory authority or nonregulated electric utility shall make available to the public the results of the evaluation conducted under subparagraph (B).. 
			(b)Compliance
 (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
					
						(7)
 (A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility shall, with respect to the standard established by paragraph (20) of section 111(d)—
 (i)commence the consideration referred to in section 111; or (ii)set a hearing date for the consideration.
 (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which it has ratemaking authority), and each nonregulated electric utility, shall—
 (i)complete the consideration required under subparagraph (A); and (ii)make the determination referred to in section 111 with respect to the standard established by paragraph (20) of section 111(d)..
 (2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..
				
